MacIntyre, J.
The only issue involved in the instant case is the question of a marriage vel non as claimed by the applicant for a year’s support, and denied by the caveators. The defendant in error contends that the evidence shows only a meretricious relationship between the parties. The plaintiff in error contends that the evidence shows conclusively that there was a common-law marriage per verba de prsesenti followed by cohabitation as husband and wife, which made a valid common-law marriage. The motion for a new trial contains only the general grounds: Held, that the evidence authorized the verdict finding that there w;as no common-law marriage; but that there was only a meretricious relationship between the parties, and that the relationship was unlawful *246in its nature. Peacock v. Peacock, 196 Ga. 441 (26 S. E. 2d, 608) ; Lefkoff v. Sicro, 189 Ga. 554 (6 S. E. 2d, 687, 133 A. L. R. 738).
Decided December 3, 1943.

Judgment affirmed.


Broyles, G. J., and Gardner, J., concur.

W. O. Smith, Robert B. Williamson, for plaintiff.
Ford & Houston, T. R. Perry Jr., R. D Smith, for defendants.